DETAILED ACTION
Election/Restrictions
Applicant’s election of Species I for Species Election 1, drawn to Claim 17, and Species D for Species Election 2, drawn to Claim 28, in the reply filed on 10/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Status of Claims
Claims 18-19, 21-27, and 29 are withdrawn from further consideration due to being drawn to non-elected species.
Claims 1-17, 20, and 28 are hereby under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/22/2020, 06/23/2020, 08/24/2020, 12/04/2020, and 10/12/2021 are being considered by the examiner.
Claim Objections
Claims 1, 2, 11, 14, 20 and 28 are objected to because of the following informalities:
Claim 1, line 6 should read --of the person-- (emphasis added)
Claim 1, line 13 should read --of the health parameter-- (emphasis added)
Claim 2, lines 1-2 should read --of the
Claim 11, lines 3-4 currently reads “the at least transmit antenna”, however it appears it should read --the at least one transmit antenna--
Claim 14, lines 3 and 4 currently reads “a first set ... and a second set”, however it appears it should read --the first set … and the second set--, if the first and second set of claim 14 is the same as claim 13.
Claim 20, line 2 should read --of the person-- (emphasis added)
Claim 28, line 2 should read --in a 3D space-- (emphasis added)
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being 
	Such claim limitations are:
“a frequency synthesizer configured to generate radio waves” in Claim 1;
“means for deriving data” in Claim 1; and
“means for isolating a signal” in Claim 28.
	The above limitations are being interpreted as follows:
“includes elements to generate electrical signals at frequencies that are used by the transmit and receive components … include elements such as a crystal oscillator, a phase-locked loop, a frequency double, and/or a combination thereof”, as described in para. [0077] of the specification filed 11/13/2019;
“health parameter determination engine”, as described in Fig. 31 and para. [00159] of the specification filed 11/13/2019; and
“a DSP and/or CPU”, as described in para. [0086] and para. [0088] of the specification filed 11/13/2019
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the at least one transmit component" in line 1, and the limitation “the multiple receive components”.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the at least one transmit component” and “the multiple receive components” are being interpreted as a part of the semiconductor substrate as described in Claim 11. Claims 13 and 14 are rejected due to their dependence from Claim 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leath et al. (Pub. No. US 2019/0008422), hereinafter referred to as Leath.
The claims are generally directed towards a system for monitoring a health parameter in a person, the system comprising: a frequency synthesizer configured to generate radio waves across a range of stepped frequencies; at least one transmit antenna configured to transmit the 
Regarding Claim 1, Leath discloses a system for monitoring a health parameter in a person (Abstract, “non-invasive sensing system for measuring the concentration of a substance within an object”), the system comprising:  5
a frequency synthesizer (Fig. 4, element 10, “signal generator”) configured to generate radio waves across a range of stepped frequencies (para. [0074], “signal generator adapted to facilitate the generation of the electromagnetic radiation signals transmitted by the first transmitting antenna”, para. [0192], “first antenna transmits electromagnetic radiation signals in the form of continuous waves, with frequencies of between 4Mhz to 4 Ghz …” and para. [0199], “rapidly generate through a series of chirps at different frequencies …”); 
at least one transmit antenna (Fig. 2, element 2, “first transmitting antenna”) configured to transmit the radio waves below the skin surface of a person (para. [0172], “first transmitting antenna mounted on the PCB for transmitting electromagnetic radiation signals into (and through) the skin surface of the human being”); 
a two-dimensional array of receive antennas (Fig. 2, element 5, Fig. 8, and para. [0093], “there may be two transmitting antennae and three receiving antennae; or four transmitting antenna and four receiving antennae …”) configured to receive radio 10waves, the received radio 
processing circuits (Fig. 4, element 9, “SPU”) configured to output data that includes amplitude and phase data in response to the received radio waves (para. [0215], “received signal 6 is analyzed in the SPU by initially digitizing the received signal and then breaking the digitized signal down into spectra or spectral file”, para. [0216], “break the signal down into spectra, or spectral file, include power loss and phase and time of flight”, and para. [0217], “spectra or spectral file is subsequently passed to the data processor…”); and 
means for deriving data from at least one of the amplitude and phase data 15and determining a value that is indicative of a health parameter in the person in response to the derived data (para. [0217-0218], “analyzed spectrally using chemometric methods, such as and for example, N-PLS, PCA, Neural network analysis … to resolve the component of interest … data processor also includes appropriate algorithms, which, when applied to the component of interest ultimately allow the person’s blood glucose levels to be determined …”, para. [0200], “characterized using several techniques … S parameters, transmission line parameters, …”, para. [0204], “phase and attenuation at different frequencies …”, and para. [0078], “software programs and/or algorithms for transforming the spectra or spectral file … into a measurement of the concentration …”).
Regarding Claim 2, Leath discloses the system of claim 1, wherein the value that is indicative of a health parameter in the person is determined in response to the amplitude data, the phase 20data, and the derived data (para. [0078], “data processor may comprise or include one or more software programs and/or algorithms for transforming the spectra or spectral file received from the analyzer into a measurement of the concentration of the substance …”, para. [0217], “spectra, or spectral file is passed to the data processor and converted into dielectric properties … phase angle, power loss”, power loss being attenuation of the amplitude of the electromagnetic wave, and para. [0218], “appropriate algorithms, which, when applied to the component of interest ultimately allow the person’s blood glucose levels to be determined …”).
Regarding Claim 17, Leath discloses the system of claim 1, wherein the health parameter is a blood glucose level (para. [0168], “non-invasive sensing system for measuring the concentration of blood glucose within the blood of a human being …”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leath as applied to claim 1 above, and further in view of Sabih Chaudhry (Pub. No. US 2019/0053741), hereinafter referred to as Chaudhry.
Regarding Claim 3, Leath discloses the system of claim 1.
However, Leath does not explicitly disclose wherein the derived data comprises a statistic that is derived from the amplitude and phase data that is generated over a time window.
Chaudhry teaches of a non-invasive testing apparatus for determining a concentration of a target substance, such as blood sugar, in a patients’ blood by applying an output RFG signal to the skin of a patient via an antenna (Abstract and para. [0120]). Chaudhry further teaches of deriving a statistic from the parameters that are measured from the reflected waves, including phase and amplitude variation (para. [0137] and para. [0141]). Chaudhry further teaches the received reflected wave data is over a period of time (para. [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor system disclosed by Leath to further include a statistic that is derived from the amplitude and phase data. Chaudhry teaches that the variations in concentration of the target substance and the differences in amplitude and phase can be used with calculations and look-up tables to determine the concentration of a target substance, for example, blood sugar (para. [0141]). 
Regarding Claim 4, Leath discloses the system of claim 1.
However, Leath does not explicitly disclose wherein the derived data comprises a statistic that is derived from amplitude data that is generated over a time window.
Chaudhry teaches of a non-invasive testing apparatus for determining a concentration of a target substance, such as blood sugar, in a patients’ blood by applying an output RFG signal to the skin of a patient via an antenna (Abstract and para. [0120]). Chaudhry further teaches of deriving a statistic from the parameters that are measured from the reflected waves, including amplitude variation (para. [0137] and para. [0141]). Chaudhry further teaches the received reflected wave data is over a period of time (para. [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor system disclosed by Leath to further include a statistic that is derived from the amplitude data. Chaudhry teaches that the variations in concentration of the target substance and the differences in amplitude can be used with calculations and look-up tables to determine the concentration of a target substance, for example, blood sugar (para. [0141]). 
Regarding Claim 5, modified Leath discloses the system of claim 4.
However, modified Leath does not explicitly disclose wherein the statistic is one of a standard deviation, 30a moving average, and a moving mean.
Chaudhry further teaches a statistical model to determine a concentration of a target substance based on each derived parameter over a period, resulting in a weighted average or best fit (para. [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the statistical approach disclosed by modified Leath to explicitly determine a weighted average of the received data. Chaudhry 
Regarding Claim 6, Leath discloses the system of claim 1.
However, Leath does not explicitly disclose wherein the derived data is a statistic that is derived from phase data that is generated over a time window. 
Chaudhry teaches of a non-invasive testing apparatus for determining a concentration of a target substance, such as blood sugar, in a patients’ blood by applying an output RFG signal to the skin of a patient via an antenna (Abstract and para. [0120]). Chaudhry further teaches of deriving a statistic from the parameters that are measured from the reflected waves, including phase variation (para. [0137] and para. [0141]). Chaudhry further teaches the received reflected wave data is over a period of time (para. [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor system disclosed by Leath to further include a statistic that is derived from the phase data. Chaudhry teaches that the variations in concentration of the target substance and the differences in phase can be used with calculations and look-up tables to determine the concentration of a target substance, for example, blood sugar (para. [0141]). 
Regarding Claim 7, modified Leath discloses the system of claim 6.
However, modified Leath does not explicitly disclose wherein the statistic is one of a standard deviation, a moving average, and a moving mean.
Chaudhry further teaches a statistical model to determine a concentration of a target substance based on each derived parameter over a period, resulting in a weighted average or best fit (para. [0036]). It would have been obvious to one of ordinary skill in the art before the .
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leath as applied to claim 1 above, and further in view of Bao Tran (Pub. No. US 2017/0086672), hereinafter referred to as Train.
Regarding Claim 8,  Leath discloses the system of claim 1.
However, Leath does not explicitly disclose wherein the derived data is a standard deviation of the amplitude data that is generated over a time window.
Tran teaches a monitoring system including a transmitter and a receiver to detection motion, wherein frequency waves are transmitted by the transmitter and reflected waves are received by the receiver to develop a model to analyze and determine body parameters (Abstract and para. [0047]). Tran further analyzing the time-dependent measurements that are measured by the receiving RF antenna to generate statistics, such as a standard deviation (para. [022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Leath to additionally include generating a statistic of a standard deviation of the amplitude data generated by Leath. Tran teaches that determining statistical rules, like a standard deviation over a set readings allows for trends to be determined within the health parameter that is being recorded or measured (para. [0087]). 
Regarding Claim 9, Leath discloses the system of claim 1.

Tran teaches a monitoring system including a transmitter and a receiver to detection motion, wherein frequency waves are transmitted by the transmitter and reflected waves are received by the receiver to develop a model to analyze and determine body parameters (Abstract and para. [0047]). Tran further analyzing the time-dependent measurements that are measured by the receiving RF antenna to generate statistics, such as a standard deviation (para. [022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Leath to additionally include generating a statistic of a standard deviation of the phase data generated by Leath. Tran teaches that determining statistical rules, like a standard deviation over a set readings allows for trends to be determined within the health parameter that is being recorded or measured (para. [0087]).
Claim 10 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leath as applied to claim 1 above, and further in view of George Shaker (Pub. No. US 2018/0322351), hereinafter referred to as Shaker.
Regarding Claim 10, Leath discloses the system of claim 1.
However, Leath does not explicitly disclose wherein the at least one transmit antenna and the two-dimensional array of receive antennas are configured for radio waves in a frequency range of 122 - 126 GHz.
Shaker teaches a biometric sensor including a transmitter configured to transmit electromagnetic waves (Abstract, Fig. 7), a transmit antenna and a receive antenna (Fig. 7, 
Regarding Claim 28, Leath discloses the system of claim 1.
However, Leath does not explicitly disclose further comprising means for isolating a signal from a particular location in the 3D space in response to receiving the radio waves on the multiple receive antennas by digitally combining received signals from the 10multiple receive antennas.
Shaker teaches a biometric sensor including a transmitter configured to transmit electromagnetic waves (Abstract, Fig. 7), a transmit antenna and a receive antenna (Fig. 7, elements 1010 and 1020), and a processor to analyze the electromagnetic waves to determine a character of interest, including a glucose level (para. [0140]). Shaker further teaches of analyzing the electromagnetic waves and the reflected electromagnetic waves by combining the waves to produce an analog signal result (para. [0021]). Shaker further teaches the received . 
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leath as applied to claim 1 above, and further in view of Baheti et al. (Pub. No. US 2019/0216393), hereinafter referred to as Baheti ‘393.
Regarding Claim 11, Leath discloses the system of claim 1, further comprising a semiconductor substrate (Fig. 2, element 22, “PCB”).
However, Leath does not explicitly disclose at least one transmit component and a two-dimensional array of receive components, wherein the at least one transmit component is collocated with the at least one transmit antenna and the two-dimensional array of receive components are collocated with respective ones of the two-dimensional array of receive antennas.
Baheti ‘393 teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board, with a plurality of antennas, processing circuitry, and receiving antennas for vital measurements of a human being (Abstract, and para. [0022]). Baheti ‘393 further teaches transmitter front end circuitry components and receiver front end circuitry components such as RF oscillators, mixers, amplifiers, and filters (para. [0031-0032] and Fig. 2, elements 208 and 210). It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding Claim 12, Leath discloses the system of claim 1.
However, Leath does not explicitly disclose wherein the at least one transmit component and the at least one transmit antenna comprise at least two transmit components and at least two transmit antennas and wherein the multiple receive components and multiple receive antennas comprises four receive components and four receive 25antennas and wherein receive components and receive antennas are collocated at opposite corners of the semiconductor substrate.
Baheti ‘393 teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board, with a plurality of antennas, processing circuitry, and receiving antennas for vital measurements of a human being (Abstract, and para. [0022]). Baheti ‘393 further teaches transmitter front end circuitry components and receiver front end circuitry components such as RF oscillators, mixers, amplifiers, and filters (para. [0031-0032] and Fig. 2, elements 208 and 210). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitry and antennas disclosed by Leath to include additional front-end circuitry on the same PCB substrate. The additional circuity elements being collocated with the transmit components or the receive components allows for the system 
Baheti ‘393 further teaches of the radar sensor having at least two transmit antennas, at least two transmitter front-end circuits (Fig. 2A, elements 208 and 212, para. [0031]), and at least four receive antennas connected to 4 pins of a receiver front-end circuitry (Fig. 2A, elements 214 and 210, and para. [0032]). Baheti ‘393 further teaches in another embodiment that the transmitter and receiver antennas can be implemented in a uniform array or a linear array of any dimension, and other implementations can be done (para. [0039] and Fig. 2C, elements 214). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the number of transmitter and receiver antennas and the location of the receiver antennas. Baheti ‘393 teaches that the number of antennas and placement of the antennas can be changed depending on the particular requirements of the radar system (para. [0057]). Baheti ‘393 further teaches increasing the number of antennas allows for the system to perform more accurate and precise vital sign measurements (para. [0057]).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leath in view of Baheti ‘393 as applied to claim 12 above, and further in view of Yong et al. (Pub. No. US 2019/0097328), hereinafter referred to as Yong.
Regarding Claims 13 and 14, modified Leath discloses the system of claim 12.
However, modified Leath does not explicitly disclose a first set of the at least four receive antennas and a second set of the at least four receive antennas. 

However, modified Leath in further view of Baheti ‘393 does not explicitly disclose transmitting and receiving radio waves at two different polarization orientations and transmitting and receiving radio waves at orthogonal polarization orientations. 
Yong teaches of a phased antenna array (Fig. 3) for transmitting and receiving signals from multiple antennas (Fig. 3, elements 40) in a millimeter range (Abstract), and the structure can be printed on a dielectric substrate, such as a rigid or flexible printed circuit (para. [0056]). Yong further teaches that the antenna arrays can be configured to generate radio-frequency signals with a first polarization, whereas a second set of signal-polarization antennas may be configured to generate radio frequency signals with a second polarization, such that the second polarization is orthogonal to the first polarization (para. [0061] and [0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna array and processor disclosed by modified Leath to further include different combinations of polarization angles. Yong teaches that adjusting the . 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leath as applied to claim 1 above, and further in view of Baheti et al. (Pub. No. US 2019/0216393), hereinafter referred to as Baheti ‘393 and Yong et al. (Pub. No. US 2019/0097328), hereinafter referred to as Yong. 
Regarding Claim 15, Leath discloses the system of claim 1, wherein the at least one transmit antenna comprises at least two transmit antennas (Fig. 8d, elements 2, “transmitting antennae”). 
However, Leath does not explicitly disclose a first set of the receive antennas is configured to receive radio waves and a second set of the receive antennas is configured to receive radio waves.
Baheti ‘393 teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board, with a plurality of antennas, processing circuitry, and receiving antennas for vital measurements of a human being (Abstract, and para. [0022]). Baheti ‘393 further teaches in another embodiment that the transmitter and receiver antennas can be implemented in a uniform array or a linear array of any dimension, and other implementations can be done (para. [0039] and Fig. 2C, elements 214). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the number of transmitter and receiver antennas and the location of the receiver antennas. Baheti ‘393 teaches that the number of antennas and placement of the antennas can be changed depending on the 
However, modified Leath does not explicitly disclose the transmitting antennas are configured to transmit radio waves at orthogonal polarization orientations and the receiving antennas are configured to receive radio waves at orthogonal polarization orientations. 
Yong teaches of a phased antenna array (Fig. 3) for transmitting and receiving signals from multiple antennas (Fig. 3, elements 40) in a millimeter range (Abstract), and the structure can be printed on a dielectric substrate, such as a rigid or flexible printed circuit (para. [0056]). Yong further teaches that the antenna arrays can be configured to generate radio-frequency signals with a first polarization, whereas a second set of signal-polarization antennas may be configured to generate radio frequency signals with a second polarization, such that the second polarization is orthogonal to the first polarization (para. [0061] and [0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna array and processor disclosed by modified Leath to further include different combinations of polarization angles. Yong teaches that adjusting the polarization angle of the transmitting and receiving antennas can be done in response due to polarization mismatch. If the sensor data is outside of a range, the country circuitry may adjust the polarization in order to ensure accurate results (para. [0006] and [0067]). 
Claim 16 is/are rejectedLeath as applied to claim 1 above, and further in view of Baheti et al. (Pub. No. US 2018/0219272), hereinafter referred to as Baheti ‘272.
Regarding Claim 16, Leath discloses the system of claim 1.
However, Leath does not explicitly disclose wherein the at least one transmit antenna has footprint dimensions of no more than 1.3 mm x 1.3 mm and the multiple receive 20antennas each have a footprint dimension of no more than 1.3 mm x 1.3 mm.
Baheti ‘272 teaches a semiconductor device including a radio frequency front end circuit, transmitting antenna (Fig. 1A, elements 42, para. [0045]), and receiving antennas (Fig. 1A, elements 41, para. [0039]). Baheti ‘272 further teaches the dimensions of the transmitting and receiving antennas can have a length of 1.3 mm and a width of 1.2 mm (para. [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transceiver and receiver antennas disclosed by Leath to use antennas of the dimensions taught by Baheti ‘272. Baheti ‘272 teaches that the dimensions of the antennas can be adjusted and determined based on a desired response of the wavelengths that are being transmitted and received to determine a parameter (para. [0040]). 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leath as applied to claim 1 above, and further in view of Raviv Melamed (Pub. No. US 2017/0238835), hereinafter referred to as Melamed.
Regarding Claim 20, Leath discloses the system of claim 1.
However, Leath does not explicitly disclose further comprising means for transmitting 30millimeter range radio waves over a 3D space below the skin surface of a person by transmitting from a first transmit antenna and then from a second transmit 59Attorney Docket No.: MOVA-1001US9 antenna such that the first transmission does not overlap in time with the second transmission.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.W.K./Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791